 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontractors, but it wasmore in theform of a speculationthatMcKee might be inviolationof its contract, ratherthan an accusationthat it was. The fact, as has beenstated, is that McKee had no corporate or contracturalrelationship with Zeni or Kiewit, and it was not contendedat the hearing that it did; Neither company was asubcontractor of McKee. Both weregeneralcontractors intheir own right.When this was pointed out at the several conferencespreceding and concurrent with the strike, no attempt wasmade by Steska or any other representative ofRespondents to controvert it. The argument is now madethatRespondents'representativesbelieved,albeiterroneously, thatMcKee did subcontract to Zeni andKiewit, and hence their withdrawal of their labor did nothave the purpose of a secondary boycott, but of rectifyingacontractviolation.Ithas the earmarks of purerationalization.The entire record demonstrates thatRespondents were determined not to work, and struck,because members of District 50 working in the projectwere not members of AFL-CIO, but rather were a "finkoutfit," as Steska described them. Even the vote at themeeting inWashington on March 18, as described byBonadio to representatives of the Charging Parties, was tosupport thestandof the Missouriunionsin "their refusalto furnishmen as long asDistrict 50 was on the site," andnot because of any alleged violation of the nationalcontract.'An object of the strike and of the picketing, I find, wasto compel Cominco to stop doing business with. Zeni, inviolationof Section 8(b)(4)(i)(B) of the Act. By threatening,on February 11, March 10 and 18, 1966, to refuse tofurnish menso long asDistrict 50 members were on thejob, Respondents were in violation of Section 8(b)(4)(ii)(B)of the Act.IV.THEEFFECTSOF THEUNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondents set forth in section III,above, occurring in connection with the activities ofMcKee,Kiewit-Centennial,PeterKiewitand SonsCompany, Missouri Lead Operating Company, MissouriLead Smelting Company, Cominco, Davidson and Scott,and Sachs Electric Company, as described in section I,above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States,and tend to lead, and have led, to labor disputes burdeningand obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices, I shall recommend that they ceaseand desist therefrom and they take certain affirmativeaction as provided in the Recommended Order, which Ifind necessary to remedy and remove the effects of theunfair labor practices and to effectuate the policies of theAct. It is evident that if the Order were limited to thespecific persons and employees who are involved herein, itwould not properly remedy the unfair labor practicesherein found, for it is reasonably to be expected that other01Itmay be pointed out that if these facts were to the contrlry,and McKee did in fact subcontract work to Zeni in violation of thiscontract,Respondents' conduct is nevertheless violative of theAct.SeeN.L.R.B. v.Operating Engineers,Local 12(Tri-CountyAssn.of Civil Engineers, etc.),293 F.2d 319, 322(C.A.9);Construction Productions,etc. Local 383,v.N.L.R.B. (Colson &Stevens Construction Co.),323 F.2d422 (C.A. 9).similar situationswill arise in the future with the danger ofrepeated violation of Section 8(b)(4)(i) and (ii)(B). I shalltherefore recommended a broad cease-and-desist order.CONCLUSIONS OF LAW1.Loca1513,InternationalUnionofOperatingEngineers,and Locals 318 and 562, United Association ofJourneymen and * Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada,AFL-CIO,are labor organizations within the meaning ofSection2(5) of the Act.2.McKee, Kiewit-Centennial,Peter Kiewit and SonsCompany, Missouri Lead Operating Company, MissouriLead Smelting Company,Cominco, Davidson and Scott,and Sachs Electric Company are employers engaged incommerce within the meaning of Section 2(6) and(7) of theAct.3.By (a)engaging in a strike,and inducing andencouraging employees of McKee, Peter Kiewit and SonsCompany, MissouriLeadOperating Company, MissouriLeadSmelting Company,Cominco, Davidson and Scott,and Sachs Electric Company to engage in a strike or arefusal in the course of their employment to performservicesfortheirrespectiveemployers,and(b) threatening with a strike McKee, Peter Kiewit andSonsCompany,MissouriLead Operating Company,Missouri Lead Smelting Company, Cominco, Davidsonand Scott,and Sachs Electric Company in both cases withan object of forcing or requiring Cominco to cease doingbusiness with Zeni,Respondents have engaged in unfairlabor practices comprehended by Section 8(b)(4)(i) and(ii)(B) ofthe Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommended Order omitted from publication.]GalbreathBakery,Inc.,andUnitedPackinghouse, Food & Allied Workers,AFL-CIO. Cases 10-CA-6514 and 10-RC-6559.March 15,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERS JENKINSAND ZAGORIAOn September 28, 1966, Trial Examiner BoydLeedom issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended dismissal as to them.Thereafter, the General Counsel filed exceptions totheTrialExaminer's Decision and a supportingbrief, and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated its163 NLRB No. 41 GALBREATH BAKERY, INC.409powers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, except as modified herein.1.THE SECTION 8(a)(1) VIOLATIONSThe Trial Examiner found, and we agree, that theRespondent violated Section 8(a)(1) of the Act by thefollowing activities:'(a)PlantManager Charles E. Smith's coerciveconversation with his brother, employee Bobby CarlSmith, before the election wherein Charles, afterasking Bobby if he was involved with the Union,threatened Bobby that if he persisted in his unionactivity he would not last long with the Company,would have difficulty finding another job, and mightbe"blackballed"fromobtainingemploymentelsewhere in the area.(b)PlantManager Smith's conversation withemployee Webb prior to the election wherein SmithpromisedWebb that, if the Union were rejected,Respondent would rerate unit jobs in such a way thatemployees would make more money on the basis of asmaller number of hours.(c)SupervisorHammontree'sstatementtoemployee Hutchins shortly before the election thathe, Hammontree, understood that if the employeeswent out on a strike they could or would be given astated number of hours to return to work and if theydid not return they would be automatically fired andcould or would be "blackballed" with little chance ofgettingemployment anywhere else. The TrialExaminer concluded, and we agree, that thisstatementwas in the nature of a threat byHammontree and was intended by Hammontree todissuade Hutchins from his support of the Unionpursuant to Hammontree's admitted campaign todefeat the Union.(d)Supervisor Hammontree's request on the daybefore the election to employee Johns, that Johnsvote against the Union, coupled with Hammontree'ssuggestion to Johns that if Johns wanted moremoney and better working conditions Johns shouldtalk to Plant Manager Smith and to Hammontreeinstead of talking to the union representative. TheTrialExaminer found, and we agree, thatHammontree'sstatementstothisemployeeconstituted an unlawful interference with Johns'right to support the Union in the election in that thestatement contained an implied promise of a benefitif Johns would give up his allegiance to the Union.II.THEREFUSAL TO BARGAINThe Trial Examiner concluded that Respondentdid not refuse to bargain with the Union in violationof Section 8(a)(5) and (1) of the Act, and herecommended dismissal of this allegation of thecomplaint. The General Counsel has excepted to thisfinding and recommendation, and we find merit inthe exceptions.The only issue in respect to this allegation iswhether or not the General Counsel has sustainedhis burden of proving that Respondent did not act ingood faith when it rejected the Union's bargainingdemand and insisted upon a Board election.2The Board has long held that an employer maydecline to recognize a labor organization and insistupon a Board election as proof of a Union's majorityif it is motivated by a good-faith doubt as to theUnion's representation status in an appropriate unit.If, however, the employer's refusal is motivated by arejection of the collective-bargaining principle or adesire to gain time within which to undermine theUnion and dissipate its majority, the employer'srefusal is found violative of 8(a)(5) and (1) of the Act.3The Trial Examiner concluded that the GeneralCounsel had not established that Respondent'srefusaltobargainwas in bad faith. Moreparticularly, he concluded that Respondent's otherINo exceptions were filed to these violation findings by theTrial ExaminerIThe Trial Examiner's findings in respect to other issuessurrounding the 8(a)(5) allegation are not excepted to, and weadopt them Thus, as the Trial Examiner found, the Unionpossessed a majority of 25 valid authorization cards in a unit of 43employees when it demanded recognition in a letter mailed toRespondent on January 12, 1966 Respondent, in a letter to theUnion dated January 19, 1966, rejected the Union's demand,stating that Respondent had doubts that the Union possessed amajority and also stating that it had questions as to thecomposition of the appropriate bargaining unitThe appropriateunit,as found by the Regional Director in therepresentation case, is as followsAllproductionandmaintenanceemployees of theEmployer's plant atMorristown,Tennessee, includingreceiving and warehousing employees, janitors, loaders andhandlers, truck mechanics, and over-the-road truck drivers,but excluding office clerical employees, driver-distributors,thrift store employees, professional employees, guards, plantsuperintendent, salesmanager, Frank Lowery, workingforemen in the bread and roll shops, garage foreman oroverseer, and all other supervisors as defined in the ActIn the absence of a request for review of this appropriate unitfinding, we affirm it See Section 102 67(f) of the Board'sRulesand Regulations and Statements of Procedure, Series 8, asamendedA Board election was conducted on March 23, 1966, and thetally of ballots showed that of approximately 43 eligible voters 17cast valid votes for, and 24 cast valid votesagainst, the Union,with 2 individuals casting challenged ballots Thereafter, theUnion filed timely objections involving,inter alta,conduct alsoalleged herein as violative of Section 8(a)(1) of the Act Theobjectionswere consolidated for hearing before the TrialExaminer along with the alleged unfair labor practices The TrialExaminer concluded in his Decision that the objections weremeritorious,and he recommended setting the election aside Thisconclusion and recommendation were not excepted to, and weadopt themI Joy Silk Mills, Inc, 85 NLRB 1263, enfd as modified on othergrounds 185 F 2d 732(C A D C ),cert denied 341 U S 914 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontemporaneous unfair labor practices involvedonly "isolated incidents" and were too insubstantialtoprovide a basis to support the inference thatRespondent's refusal was motivated either by arejection of the collective-bargaining principle or adesire to dissipate the Union'smajority.Wedisagree.From the outset-from about the same timeRespondent declined to recognize the Union-it isclear that its president, Lowery, was disturbed byhisemployees' interest in the Union and wasobviously desirous of ridding himself of the threatwhich he felt the Union posed to his ability to dealdirectlywith his employees, as individuals, inrespect to their conditions of employment. Thus, heinformed his employees in a speech which hedelivered to them some 2 months before the electionthat he was hurt that his employees had gone behindhis back to form a union and that he could do morefor them than the Union could.4 The theme of thisspeech was implemented in the unlawful activities ofhis supervisors. Thus, Plant Superintendent Smithtold employeeWebb that if the Union lost theelection Respondent would rerate the jobs to enableemployees to earn higher wages-an unlawfulpromise that if Respondent were able to continue todealdirectlywith its employees without theintervention of the Union, Respondent would makethatarrangementworthwhile.SupervisorHammontree-who admitted at the hearing that hehadengagedina"campaign"againsttheUnion-offered employee Johns an opportunity toobtain a wage increase through a direct approach tomanagementas inducement to Johns to disavow hisallegiance to the Union. Smith and Hammontree, asset forth above, also made it clear that Respondentwould punish employees who engagedinunionactivities by subjecting them to discharge from theirpresent jobs and by "blackballing" them fromemployment elsewhere. We believe it manifest fromthe foregoing that Respondent in refusing to bargainwith the Union was motivated by a rejection of thecollective-bargaining principle as well as a desire togain timewithinwhich to undermine employeesupport of the Union.We are likewise unable to agree with the TrialExaminer, in the circumstances of this case, thatRespondent'sthreatsandpromisestofouremployees were isolated incidents. The import of theTrial Examiner's holding in this regard is that theseincidents could have had only an insignificant effectupon the intentions of union adherents-whoconstituted a majority as of January 12-to continuetosupport the Union.We believe, rather, thatRespondent's conduct, particularly its threats ofreprisal, tended to have a much greater impact.These threats portended a complete loss oflivelihoodforunionadherents-dischargebyRespondent and blacklisting from employmentelsewhere.Moreover, while we do not normally decide legalissuesmerely on the basis of mathematicalcalculation and threats of reprisal, and promises ofbenefit cannot always be assumed to affect onlythose to whom they are directly uttered, we areconstrained to observe, in the present case, that iftheRespondent's threatsandpromiseshadsucceeded in accomplishing their desired effect-todissuade the above-named four employees fromadhering to the Union-the loss of the support tothese employees would in itself have been sufficientto destroy the Union's majority. That is, the Union'smajority of 25 in a unit of 43 would have therebybeen reduced to 21. Likewise it is evident that theUnion's loss in the election, which is herein set asidebecause of the Respondent's conduct affecting theemployees' free choice,5 was by a similarmargin.Thus, a change in from three to five of the voteswhich were cast (depending on the outcome of thechallenges to ballots), would have been sufficient toaffect the ultimate result.6Based on all the foregoing circumstances, andtaking into account particularly the type of conductengaged in by Respondent's supervisors, we findthat the General Counsel has proved Respondent'sunlawfulmotivation,andwe conclude thatRespondent has refused to bargain with the Union inviolation of Section 8(a)(5) and (1) of the Act.7We shall, accordingly, direct Respondent tobargain, upon request, with the Union and, if anunderstanding is reached, to embody it in a signedagreement.'Unlike the Trial Examiner, we so find on the basis of thetestimony of Bobby SmithAlthough the Trial Examiner did not discredit Smith'sdescription of Lowery's speech on the basis of Smith's demeanor,theTrialExaminer concluded that Smith's testimony in thisregard was "sketchy, inexact and filled with uncertainty" and thatsuch testimony would "not support any significant finding "We overrule the Trial Examiner's conclusions in this regard tothe extent that they may be construed as discrediting Smith'sdescription of the statements in the speech which are specified inthe text above Smith, on direct examination, clearly testified thatLowery made the instant remarks and Smith repeated thistestimony on cross-examination Lowery, who admitted at thehearing that his speech was in opposition to the Union did notdeny making these specific remarks'The Trial Examiner so recommended, and no exceptionsthereto have been filed"As set forth in the Trial Examiner's Decision, 24 ballots werecast against, and 17 for, the Union Two ballots were challenged'The cases cited by the Trial Examiner in support of a contraryresult-Harvard Coated Products Co ,156 NLRB 162,Hammond& Irving, Incorporated,154 NLRB 1071,Ben Duthler, Inc ,157NLRB 69,Strydel Incorporated,156 NLRB 1185,John P Serpa,Inc,155NLRB 99,Clermont's, Inc,154 NLRB 1397-aredistinguished because, as the Board held in each, the 8(a)(1)conduct involved was isolated or insufficient to vitiate theemployer's good faith Consideration of the Trial Examiner'sdiscussion of the unit issue inClermont's, Inc , copra,is,therefore, unnecessary to the resolution of this caseWe note,nonetheless, that subsequent to its Decision inClermont's,theBoard, inSouthland Paint Company, Inc ,156 NLRB 22. 23.reiterated its adherence to the well-established principle, atvariance with this aspect ofClermont'srelied upon by the TrialExaminer, that a good-faith but erroneous doubt as to theappropriate unit is not a defense to an unlawful refusal to bargain CONCLUSIONS OF LAWGALBREATH BAKERY, INC.4111.Galbreath Bakery, Inc., is an employer withinthe meaning of Section 2(2) of the Act and is engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.United Packinghouse,Food & Allied Workers,AFL-CIO,isa labor organization within themeaning ofthe Act.3.By unlawfully interrogating its employees,threatening them with economic reprisals, andpromising them economic benefits in order toinfluence their union activities or sympathies,Respondent has interfered with,restrained, andcoerced its employees in the exercise of rightsguaranteed by Section7 of theAct, and has therebyengaged in unfair labor practices within the meaningof Sections 8(a)(1) and 2(6) and(7) of the Act.4.All productionand maintenance employees oftheEmployer'splant at Morristown,Tennessee,including receiving and warehousing employees,janitors,loaders and handlers, truck mechanics, andover-the-road truck drivers, but excluding officeclerical employees,driver-distributors, thrift storeemployees,professional employees, guards, plantsuperintendent,salesmanager,Frank Lowery,working foremen in the bread and roll shops, garageforeman or overseer,and all other supervisors asdefined inthe Act,constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) ofthe Act.5.At all times since January 12, 1966, UnitedPackinghouse,Food & AlliedWorkers,AFL-CIO,has been the exclusive representative of all theemployees in the aforesaid unit for the purposes ofcollective bargaining with respect to rates of pay,wages, hours of employment,or other terms andconditions of employment.6.By refusing on January 19, 1966, andthereafter,to bargain collectively with the aforesaidlabor organization, the Respondent has engaged inand is engaging in unfair labor practices within themeaning of Sections 8(a)(5) and(1) and2(6) and (7) ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelationsBoardadoptsasitsOrder theRecommendedOrder ofthe Trial Examiner andhereby orders that the Respondent,GalbreathBakery, Inc., its officers,agents, successors, andassigns, shall take the action set forth in the TrialExaminer'sRecommended Order,with the followingmodifications:1.Add the following as paragraph 1(c) to theRecommended Order:"(c)Refusing to bargain collectively concerningwages, hours, and other terms and conditions ofemployment with United Packinghouse, Food &AlliedWorkers,AFL-CIO,astheexclusivebargaining representative of its employees in thefollowing appropriate unit:All production and maintenance employees ofthe Employer's plant at Morristown, Tennessee,includingreceivingandwarehousingemployees, janitors, loaders and handlers, truckmechanics, and over-the-road truck drivers, butexcluding office clerical employees, driver-distributors, thrift store employees, professionalemployees, guards, plant superintendent, salesmanager, Frank Lowery, working foremen inthe bread and roll shops, garage foreman oroverseer, and all other supervisors as defined inthe Act."2.Recommended Order: Renumber the presentparagraph 2(a) as 2(b), and insert prior thereto thefollowing paragraph 2(a):"(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall the employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, and otherterms and conditions of employment, and, if anunderstandingisreached,embodysuchunderstanding in a signed agreement."3.Delete original paragraph 2(b) and substitutethe following as 2(c):"(c)Notify the Regional Director for Region 10, inwriting, within 10 days from the date of this Decisionand Order, what steps the Respondent has taken tocomply herewith."4. In the appendix to the Recommended Orderinsert the following paragraphs after the secondindented paragraph:WE WILL NOT refuse to bargain collectivelywithUnitedPackinghouse, Food & AlliedWorkers,AFL-CIO,astheexclusiverepresentativeoftheemployees in theappropriate bargaining unit. The appropriateunit is:All production and maintenance employeesof our plant at Morristown, Tennessee,includingreceivingandwarehousingemployees, janitors, loaders and handlers,truck mechanics, and over-the-road truckdrivers,butexcludingofficeclericalemployees, driver-distributors, thrift storeemployees,professionalemployees,guards,plantsuperintendent,salesmanager, Frank Lowery, working foremenin the bread and roll shops, garage foremanor overseer, and all other supervisors asdefined in the Act.WE WILL bargain, upon request, with theabove-named Union as the exclusive bargainingrepresentative of all employees in the unitdescribed above, with respect to wages, hours,and other terms and conditions of employmentand, if an understanding is reached, embodysuch understanding in a signed agreement.IT IS HEREBY FURTHER ORDERED that thecomplaint herein be, and it hereby is, dismissed 412DECISIONSOF NATIONALLABOR RELATIONS BOARDinsofar as it alleges violationsof the Actnot foundherein.IT IS HEREBY FURTHER ORDERED that the electionconducted on March 23, 1966, inCase 10-RC-6559be, and it hereby is, set aside; and that the petitionfor certification of representative in that same casebe, and it hereby is, dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBOYD LEEDOM, Trial Examiner: On a charge datedMarch 30, 1966, alleging that the Respondent GalbreathBakery, Inc , had interfered with, restrained, and coercedits employees under Section 8(a)(1) and (5) of the NationalLabor Relations Act, as amended, the General Counsel ofthe National Labor Relations Board issued a complaintagainst the Respondent dated May 11, 1966. The chargeand the complaint grew out of conduct on the part ofRespondent, alleged to have taken place in connectionwith the effort of the Union named above, UnitedPackinghouse, Food & Allied Workers, AFL-CIO, toorganize a certain unit of Respondent's employees in itsbakery business.In the Union's organizational effort an election wasconducted by the Board on March 23, 1966, among theemployees, 24 of whom cast valid votes against the Unionand 17 cast valid votes for, with 2 ballots having beenchallenged by the Union. On objections to the conduct ofthe election, duly filed by the Union. the Regional Directorfoundmaterial and substantial credibility and factualissues best resolved by a hearing: and accordingly orderedthat the hearing on the objections be consolidated with thehearing on the complaint.The case was tried in Morristown, Tennessee, on July 7and 8, 1966. It is the theory and the claim of the GeneralCounsel, throughout the trial and in the brief, that thealleged unfair labor practices of the Respondent weredeliberately committed in a rejection of the collective-bargaining principle: at the time the Union requestedrecognitionas the bargaining representative of theemployees, it represented a majority of such workers,Respondenthadnogood-faithdoubtabout suchrepresentation, but insisted on the election only to gaintime for the purpose of undermining the Union; and theelection was invalid by reason of Respondent's unlawfulactivity.In its answer to the complaint, and throughout the trial,the Respondent contended that it did not violate the Act inany respect; at no time did the Union actually represent amajority of the employees in the unit; Respondent diddoubt in good faith such majority representation by theUnion; and the lack of such majority was fairly establishedin the election.Upon consideration of the entire record in the case,including the briefs of the parties, and upon myobservation of the demeanor of each of the witnessestestifying before me. I make the followingFINDINGS OF FACT AND CONCLUSIONS OF LAWThe Respondent admits the allegations of the complaintconcerning the organization, the nature, the volume ofbusiness, and the location of Respondent's enterpriseinvolved herein. I find that the allegations of the complaintrespecting the same are true and from such findingsconclude that Respondent is engaged in commerce, in abusiness affecting commerce. and is an "Employer"within the meaning of the Act.It is also admitted and I find and conclude that theUnion, the Charging Party herein, is now and has been atall times material to this proceeding a labor organizationwithin the meaning of the Act.The objections to the election raised issues involvingconduct, also alleged in the unfair labor practice charge,on which the complaint was issued. These objectionsinvolve (1) the claim that Respondent through its officersand supervisors made threats of reprisals and promises ofbenefits to its employees for the purpose of discouragingtheir support of the Union. (2) the fact that certain of thecampaign literature circulated by the Respondent amongthe employees before the election, in the context of otherconduct on the part of Respondent, constituted threats ofreprisals:and (3) conduct on the part of Respondentdiscovered in the investigation of the objections filed, andnot specifically alleged in the objections, namely, thepossibilitythatoneofRespondent'ssupervisorsunlawfully interrogated an employee concerning his unionactivity, the fact of such interrogation depends on acredibility resolution. Included as they are within theallegations of unfair labor practices by Respondent, theobjections are considered and disposed of in the context ofthe unfair labor practice allegations.A The 8(a)(I) Allegations1.The Cantwell-BreedloveconversationThe complaint alleges and the General Counsel offeredevidence intended to establish the allegation thatRespondent violated Section 8(a)(1) of the Act in aconversationheldbetweenRespondent'sSecretary-TreasurerKenneth Cantwell and its employee LouisBreedlove. Both men testified, and what was said must bedetermined from their testimony. The conversation tookplace between 3 weeks and 1 week prior to the election,probably more nearly 1 week than 3. While there appear tobe variations in the two versions, there are no sharpconflicts, and the differences appear to have little if anylegal significanceI am completely satisfied that both men were seeking torelate the conversation as accurately as recollectionspermitted.While Breedlove was a rank-and-file employeeof 18 years' service with Respondent, he displayed anadmirable quality of independence, without hostility, onthe question of unionism. His testimony was not as exactor precise as that of Cantwell, and is marked withconsiderableuncertaintyCantwell,Respondent'ssecretary-treasurer,was equally impressive in hisforthright and conscientious recital of the circumstancesof the conversation in question His whole testimony,including that relating to other aspects of the case, in andof itself as recorded in the transcript of testimony, showshim to be a reasonable, understanding, and cooperativeperson, not inclined to exaggeration or argumentation. Inaddition to this his whole demeanor on the stand supportsthe impression gained from the text of his testimony thathe is a mild mannered, fair and reasonable person, notgiven to domination or browbeating.The testimony of the two men indicates that they met atthe time of the conversation in the warehouse, Breedlove'swork stationHe is in charge of the warehouse andCantwell is his "boss," in charge of buying and storing andas Breedlove testified they had "much in common to talk GALBREATH BAKERY, INC.413about." His testimony indicates that Cantwell had come tothe warehouse to check on some "bun trees" and thatduring the course of the conversation the two walked backinto the warehouse for the purpose of making this check.Cantwell makes no reference to the purpose of checkingthe bun trees, but in his testimony went directly to theconversation which he said he initiated. His version is thathe said to Breedlove he would like to talk to him about thecoming election; and that he didn't know how Breedlovefelt about the Union and was not going to ask him how hefelt about it; but did ask him in forming his opinion to giveconsideration to both sides, taking into account the lengthof time he had been at Galbreath Bakery; that Breedlovethen came back with the statement that some bigcompanies had unions and had been a big success.Breedlove's recital on his first direct examinationindicated that Cantwell "wanted to know why did I want aunion"; that he told him it was because he thought a unionwas the thing needed and because some of the biggestcompanies in the world had unions and they made moremoney than anybody else and he thought it would be agood thing. To which Cantwell said "okay.you justthink it over."In further examination, both direct and cross, bothcounsel for the General Counsel and counsel forRespondent placed considerable emphasis on the questionwhether Cantwell had asked Breedlove "Why do you wanta union?" I am not sure I see the significance counselseemed to have attached to this precise question, but inany event I believe, and find from the evidence,particularly because of the uncertainty of Breedlove on thepoint and the precise testimony of Cantwell, that Cantwellopened the conversation as he testified, by saying he didnot know how Breedlove felt about the Union and was notgoing to ask.Another variation from the theme of the conversationhereinbefore set forth appears in the testimony ofBreedlove, after his memory was refreshed by his pretrialstatement.After reading the pertinent part of thestatement, pointed out to him by counsel, he testified thatCantwell also said to him "you know, there's a law againstbribing me. I'm not trying to bribe you, I want you tounderstand that." And that he then said "no, sir, I don'tthink you'd do that now." While it is not easy for me tounderstand how this statement, if made, would add to thecoercive effect or the interference of the conversation, Icannot find on the evidence adduced on the point that thisprecise statement was made. The word "bribe" does notrelate appropriately to the balance of the conversation. Itispossible, or even probable, that at some time in theconversation Cantwell made some statement to amelioratehis contact with the employee, which statement Breedlovemost likely mistranslated in terms of "bribe" when calledupon to recollect what was said. Judging the nature andcharacter of Cantwell as revealed in his testimony anddemeanor on the stand, it is quite likely that he would seekto soften the contact he made with Breedlove by somestatement but, if so, it would more likely be cast in termsof "coerce" than of "bribe."Iam unable to find from the evidence anything herecoercive or that would interfere with Breedlove's rights,guaranteed under the Act, to support and join the Union;and therefore recommend that the allegations of thecomplaint with respect thereto be dismissed. In so doing Itake note of the fact that there is neither other allegationnor evidence of Cantwell speaking to any other employeeconcerning the Union or doing anything else suggestive ofa violation; also that the conversation took place at thework station of the employee and came about more or lessin a casual manner between men who obviously had goodfeeling and fine appreciation for each other in theirrelationship of supervisor and employee.2.The Smith brothers' conversationCharlesE. Smith (Elmer) was Respondent's plantmanager, and had been for several months when theUnion's organizational campaign started. His brotherBobby Carl Smith (Bobby) was a rank-and-file employee, abaker who had returned to employment with Respondent amonth or so before the union activity started, and after anextended absence from previous employment with thebakery. One of the allegations of 8(a)(1) violation grows outof a conversation between these two brothers concerningthe Union.Both brothers testified as to the conversation. No oneelse was present. It took place at or near a machine atwhich Bobby worked. Again it is difficult to reconstructthe conversation even in its basic parts; and here thedifferences in the two versions are quite significant. I findfrom the testimony that Elmer had asked Bobby to go toElmer's home on a Saturday, while Elmer was working atthe bakery, to do some work on an automobile engine thatElmer intended to have overhauled. While there BobbytoldElmer'swife that he, Bobby, had returned toRespondent's bakery to help organize the plant for theUnion. This information was relayed to Elmer, who atsome later time which cannot be ascertained from theevidence, except that it occurred before the election, wentto Bobby, his brother, at or near the latter's place of workin the bakery and engaged in the critical conversation.Elmer's testimony is essentially this: Having receivedthe information concerning his brother's union activity hewent to him and asked him if he was involved. Advised byBobby that he was, Elmer said to him that he didn'tbelieve it was fair to him as a brother; that Bobby told himhe thought he too should get on the wagon and that Elmerresponded that under the circumstances he didn't thinkso; said to his brother, you're a good baker, and "it mightmake it hard on you if you get into trouble with thesethings. .Bobby's version differs in these respects: He testifiedthat his brother said to him that "If the Company finds outthat you have anything to do with this [the Union], youwon't last long with the Company, and ... you couldn't geta job anywhere else and, and ... you might beblackballed."Bobby's testimony as to the details of the conversationremained unchanged throughout his examination and Icredit it and find that Elmer, the plant superintendent, didtell his brother, the employee, that if the Company foundout about Bobby's union activity he would not last long,might have difficulty getting a job anyplace else, and mightbe blackballed. I do so for two specific reasons. First, asElmer was making his recital of the substance of theconversation he appears to have said as little as possible inanswer to the question that asked him to tell the wholestory from the beginning to the end. Thus, he said insubstance that he asked his brother if he was active inbehalf of the Union, learned that he was, told him he didnot believe it was fair, and then concluded his answer withthis sentence "That's about all that I have to add to it, infact about it, it is." But when asked another question ondirect examination, lie added a more significant part to the 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDconversation heretofore mentioned. in which he said, "itmight make it hatd on you if you get into trouble with thesethings.. ." Secondly, the sentence just quoted and not atfirst related by the plant superintendent is not greatlydifferent from the more detailed statement Bobby made asto what his brothersaid,that is, that lie would not last longwith the Company and might be blackballedThe hiothers were in a difficult situation Both seemedto testify with some reticence. Certainly neither gave theimpression of brazenly falsifying testimony,somuch asappearing to modify or withhold details The situation inwhich Elmer found himself as a newly hired plant managerfor a company that was admittedly opposing the selectionof the Union by its employees as their bargainingrepicsentative was undoubtedly sufficiently embarrassingto loosen his tongue in talking to a brother: and so if hefailed touse all the words in his testimony that he used inthe of iginal conversation,and avoided saying on the stand,and in fact denied saying. that his brother would not lastlong with the Company and might be blackballed, as Ihave found,itissomewhat understandable,but notexcused even though directed to a brother-employeeHaving found that the plant superintendent did tell thisemployee that if he persisted to his unionactivityIre wouldnot last long with the Company, would have difficultyfinding another toh, and might be blackballed,I concludethat Respondent coerced the employee and interfered withhis right to support and join the Union,and thus violatedSection 8(a)(1)3The Elrner Smith-Charles WebbconversationAnother allegation of violation of Section 8(a)(1) relatesto the conversation held between Plant Manager Smithand employee Charles Webb. Again the substance of theconversation must be gleaned from the two men involved,both of whom testified. There is substantial difference inthe two versions of the conversation with considerablesignificance attaching to the vacations. not only as to thesubstance of the conversation, but as to the time when ittook place.I find that the critical conversation was substantially asemployee Webb testified, and that it took place prior to theelection, notwithstanding Webb's initial uncertainty as hefirst testified concerning it I credit his testimony not onlybecause of the favorable impression I had as to hisreliability as a witness and from his demeanor on thestand, but also because of the detail and positiveness of histestimony as compared to that of the plant manager Thereisuncertainty and vagueness in Smith's testimony thatmakes it unpersuasive. First lie denied that he had anyConversationwithWebb about the Union during theorganizational campaignHis answer to the question was"No. Sir. not about the Union " Then as counsel forRespondent explored further with another question as towhether or not there had been a conversation in which theUnion was mentioned lie replied "Yes " There is anelement of inconsistency in the two answers, not markedor of great significance. but to a degree at least, tending togive the impression, which I had, that the witness wasbeing less straightforward and direct than lie might havebeen. Furthermore the testimony that immediately followsthese two questions and answers sought to establish asituation,hardlyplausible,absentcountervailingcircumstances. That is. the witness then testified that theemployee Webb had approached him prior to the electionand asked if witness had any idea how the union electionwas going to go: and witness answered lie had no idea, andthat nothing; else was said. It seems unlikely that Smith,the newly employed plant nnanaget at the time in a positionof opposition to the Union, would have let this opportunity(opened up by an employee on the subject of the Union),pass without saying something at least somewhat negativeonunionismInaddition,besides the element ofuncertainty in nearly all of Smith's testimony, there is anelement of conflict in some of his answers that detractsfrom the credibility of his story At one point lie testifiedthat these were a lot of subjects talked about after theelection, but lie could not pin it down that anything wassaid about more money per hour and therefore the samepay for less time. He testified quite specifically that lie hadno conversation on such subjectdirectly with Webb,thatsuch things cane up (in the postelection meetings), and hetold them lie knew nothing about the subject Then whencounsel sought to pinpoint who asked the question aboutthe same pay for fewer hours, he testified lie believeditwas Webb,and that lie told him this matter was somethingthat would come up laterIt is lot all the foregoing reasons and the demeanor ofSmith as well as that of Webb, on the stand. that I give thegreater credence to Webb's testimony. Thus I fund fromthe evidence that Smith did tell Webb prior to the electionthat if the Union were rejected, the Company would reratethe jobs so that the whole shop would be making moremoney. and that by reason of more pay per hour theemployeeswould not have to work so long. Thesestatements I conclude wete coercive in that they promisedthe employee a benefit for rejection of the Union, and werean interference with his right under the Act to suppoi t andjoin the union, and therefore constituted a violation ofSection 8(a)(1).4The iMills-Lawless conversationThe allegation of 8(a)(1) violation that is grounded on theconversation between Sales Supervisor Glenn Mills andemployee Johnny Lawless presents a sharp conflict in thetestimony of the two men that is hard to resolve. Theirtestimony is the only evidence bearing directly on theissue, the crux of which is whether Mills. the supervisor.offered Lawless five or six fifths of liquor if Lawless wouldundertake to change the nnrnds of a few other employeesabout the Union. Lawless testified flatly that Mills madethe promise. and Mills testified flatly that he did not.Neither was shaken in these positive affirmations I cannotfind that the evidence preponderates rn favor of theemployee's assertion, for reasons hereinafter appearing:and therefore conclude that this conversation did notviolate the ActNeither of these witnesses created any marked negativeimpression through his demeanor on the witness stand.Neither seemed at all sophisticated in eithei labormanagement relationship or legal proceedings. If therewas any difference in this respect between the two, theemployee Lawless possibly seemed less well equippednaturally to cope with the problems confronting a witnesson the stand; and there was a vague indication from hiswhole appearance and action that he was a little less thancompletely frank. This indication is verified and increasedthrough a careful analysis of his testimony.SupervisorMillsfromhisdemeanor and readyresponses to questions gave the impression of greatercandor. The slight difference however in the demeanor ofthe two witnesses is of no great help in resolving thecredibility issueThe decision rests much more on theanalysis of Lawless' testimony. GALBREATH BAKERY, INC.415An answer given by Lawlessearlier in his examinationserves as the beginning of an indication that the whole ofhis testimony is somewhat contrived, not in the sensenecessarily that it is outright fabrication, but ratherplanned to be given in a form that best serves a desirableresult. Thus when asked by the General Counsel what wassaid to him when he signed the union card, he answered,referring to the union representative, "He explained thatthe card meant that it was to join the Union; not to just getan election for the Union." This answer in essence may bean accurate statement of the explanation that Mr. Rines,the union representative, made in a talk to a group ofemployees gatheredat a unionmeeting where the witnessalong with other employees signedunioncards. But theanswer is too "pat," too closely geared to the fine point oflaw it serves in making clear that no representation wasmade to him that the only purpose for which he signed thecard was to get an election. More credit could be given tothis witness' story if, as other witnesses did, he had told inwords that could be accepted more easily as his own, thatnothing was said to him to indicate that the only purposeforwhich he was being asked to sign was to get theelection.Later, as he testified directly on the criticalconversation he held with Supervisor Mills, what he saidand failed to say constitutea stillgreater blemish on thefullness of his story and his intentions on the stand. Whenasked concerning this conversation on directexamination"Would you tell us in your own words just what was saidon this occasion?" he answered that Mills had asked himwhat he thought about the election; that he told Mills hedidn't know; that Mills asked him then if he thought hecould change some of the fellows' minds about the Unionand again he told him he didn't know; that Mills then madethe offer of five or six fifths of liquor if he would make theattempt; he concluded by saying he would think about it.On cross-examination, however, as he apparently couldforesee the exploration coming into other parts of theconversation he had not mentioned, he answered to aquestion "Yes, but that's the conversation he gave to me;they didn't ask me for the conversation that I gave to him."This answer does not harmonize well with the fact that ondirect he had been asked to "tell us in your own words justwhat was said on this occasion." Then, having prefacedwhat follows with the statement that he had never beenasked for his side of the conversation, he acknowledgedthat he had said to Mills that he had recently held aconversation with his father's uncle that had caused him tochange his mind about the Union. Lawless persistedhowever in his denial of the assertion made in cross-examination that his own change of mind about the Unionled him to suggest of his own volition to Supervisor Millsthat Lawless was going to see if he could not change theminds of some of the other employees.Mills' version of the conversation is that when he wentto the lounge frequented by employees and by himselfdaily, Lawless was therealone and witnesswent in to get acoke. He testified that Lawless asked him what he thoughtabout the Union. (Lawless admittedon cross-examinationthat he did make such inquiry but the implication of histestimony in this respect is that his inquiry followed asimilar onemade by Mills to Lawless.) Mills testifiedfurther that he answered that he didn't know what to thinkabout the Union; that Lawless went ahead to say that hehad talked "to his father-in-law who had, must haveworked for a union, and he said that he had changed hismind about the thing. He had talked to his father-in-lawand he was going to talk to some of the boys in the shopand try to change their minds." He testified also that hemade the comment to Lawless he would be glad when itwas all over and that they would get a drink and forgetabout it. He categorically denied that he promised Lawlessany whiskey and stated that he did not ask him to changetheminds of any of the men in the shop, that this wasLawless' own idea. Notwithstanding Mills' testimony thathe did not know what to think about the Union, headmitted on cross-examination that he did have an opinionabout the Union but did not express it to this inquiringemployee because "it wasn't any of my business because Iwas in the other department; I was in the sales. It didn'taffect us one bit either way it went." And twice insuccession he answered with "No, sir," the questionwhether he ever discussed the Union with anybody inmanagement.If the conversation took place according to the Lawlessversiontheviolationwouldbeestablished.Mydetermination that it did not take place as Lawlesstestified is not a decision easy to make and certainelements of the whole testimony point the other way. Thedetails supplied by Lawless as to the objectionable form ofthe conversation, that is the offer of whiskey as aninducement to persuade other workers, the statement heattributes toMills, that this idea was Mills' and hadnothing to do with the Company, and that it was justbetween the two of them, tend to be persuasive. Inaddition it is entirely plausible that Mills, in supervisorystatus, would take advantage of the opportunity to speakagainst the Union with an employee who brings up thesubject.Against these elements however are theconsiderations,alreadymentioned, leading to theconclusion, as hereinbefore set forth, not that there isadequate proof that the objectionable conversation did nottake place but rather that there is not a preponderance ofevidence that it did. My ultimate conclusion rests in largepart on the proposition that a witness who would trim ananswer so closely to the Union's pattern as Lawless did inhis answer as to what was told him when he signed theunion card, and who in the first instance did not freely tellall he knew, would likely mold other statements to servethe Union's objective. And while it would seem a likelything that Mills would have expressed his opposition to theUnion when given the chance by Lawless, there is nothingabout any part of his testimony or his demeanor that wouldjustify discrediting him as against the somewhat weakertestimonyofLawless.There is neither allegation,evidence, nor intimation that Mills committed any otherviolation. If a perfect balance of disbelief existed betweenthese conflicting stories, then the General Counsel's casefails for lack of proof; and in a sense that is the moresatisfactory view of the evidence in this situation. Themore conventional disposition of the problem however is tocredit one witness and discredit the other. I adopt thisconvention and discount the Lawless version and creditthe Mills version of the critical conversation. I thereforerecommend that the complaint as to this aspect of the casebe dismissed.5.TheHammontree-Hutchins conversationThe record reveals nothing in the testimony ofSupervisor Hammontree, and I observed nothing in hisdemeanor on the stand, to cause me to discredit histestimony.The parts of his testimony relating to the 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDallegations of the complaint that he as a supervisorunlawfully coerced and threatened an employee, WilliamDaleHutchins, are therefore credited. Unlike otherconversations between other supervisors and employees,alleged to have been violative of the Act, there is nosubstantial dispute in this phase of the case between thetestimony of the supervisor and the employee. Hutchins'testimony is essentially the same, respecting theconversation, as that of Hammontree. Thus the onlyquestioniswhetherHammontree's statements toHutchins were unlawful.In substance, I find that Hammontree told Hutchins, arank-and-file employee, shortly before the election, after aconversation with Lowery, president of Respondent, andSmith, plant superintendent, that he understood if theemployees went out on a strike they could or would (andwhether "could" or "would" has no legal significance inmy judgment), be given a stated number of hours to returntowork and if they did not return they would beautomatically fired, and could or would be "blackballed"with little chance of getting employment anywhere else. Ifind that this was coercive, in the nature of a threat,notwithstanding Hammontree and Hutchins were closepersonal friends; and was intended by Hammontree todissuade Hutchins from his support of the Union pursuanttoHammontree's purposeful campaign to defeat theUnion; and in violation of Section 8(a)(1) of the Act.6.The Hammontree-Johns conversationHammontree, the supervisor mentioned in the lastparagraph, also testified, and I credit his testimony,concerning the statements he made to the employeeRonald Johns shortly before the election. He testified thatin his "campaigning for the Company" he asked Johns tovote against the Union ("for the Company") and discussedJohns' problems. Hammontree said the employee statedthat he wanted more money and better working conditionsand that he, the supervisor, suggested that Johns talk toPlant Manager Smith and himself instead of talking to theunion representative.Johns was not available to testify inasmuch as he hadsince the conversation become a member of the ArmedForces.I find and conclude that Hammontree's statements tothis employee constituted an unlawful interference withJohns' right to support the Union in the election in thatthey constituted an implied promise of a benefit if Johnswould change his allegiance; and therefore that suchstatements were in violation of Section 8(a)(1), as alleged inthe complaint.7.President Lowery's conversation with HutchinsWilliam Dale Hutchins, prime mover in behalf of theUnion among the unit employees, involved O. RaymondLowery, president of Respondent, in allegations ofviolation of Section 8(a)(1) growing out of a conversationbetween the two in February prior to the election inMarch.AdmittedlyHutchins of his own accord called onLowery to request the reemployment of Charles Hardingwho had been discharged a week or two before because ofa personal assault at the plant on an employee, ShieldsMcDaniel; and he testified, as did Lowery, that Lowerymade it clear to Hutchins that Harding would not bereemployed. Beyond this there is little agreement in thetestimony of the two witnesses as to what was said in thisconversation.Hutchins was quite vocal in his recital. Lowery, on theother hand, seemed tactiturn to the point that the TrialExaminer joined counsel in an effort to get him to amplifywith details his terse answers that initially at least werelimited to what he deemed to be the significant parts of theconversation.Hutchins testified that after the subject of Harding'sreemployment was disposed of, Lowery started talkingabout the Union; he said the Union was not any good andonly wanted the employees' money and wouldn't help theemployees any; if the Union was voted in, Lowery wouldtake "one man off the oven" and replace "some of thewomen with machines"; and they would not pay foremployees' uniforms or insurance. Asked if he respondedto these remarks he answered, "No, sir, I just listened." Inboth direct and cross-examination Hutchins revealed agreat uncertainty as to the kind of insurance Lowery hadbeen talking about, indicating that he assumed that it wasworkmen's compensation insurance, inasmuch as witnessthought the employees themselves paid for their healthand hospitalization insurance. Hutchins also testified thathe couldn't remember telling Lowery that he, Hutchins,was for the Union but guessed Lowery assumed it.In answers of three words each Lowery testified he didnot tell Hutchins that if the Union came in a man would betaken off the oven, and that women would be replaced withmachines, and that the Company would cease paying foruniforms and insurance. He also testified that he made nosuch statements to any employee during the course of theunion campaign; and that he made no statements evenclosely resembling those attributed to him by Hutchins.Having affirmed that the conversation consisted ofHutchins' request for the reemployment of Harding andhis denial of the request Lowery said that there wasnothing more to the conversation. When prodded for afuller statement of just what was said he acknowledgedthat there was other general conversation. Subsequentlyquestionsbroughtoutsome details of no greatsignificance, with no mention by him of the Union as thesubject of any part of the conversation Then to thequestion "You mean to tell me that nothing was said aboutthe Union?" he gave the somewhat ambiguous answer,"No, sir." And when essentially the same question wasrepeated he answered that the Union could have beenmentioned, but that he denied all the statements thatHutchins had attributed to him in Hutchins' testimony.His direct examination closed with his reaffirmation thatto the best of his knowledge he had recalled everythingthat was said at that time.On cross-examination he stated that to the best of hisknowledge the merits of the Union were not discussed.When pressed by counsel as to whether it was not a factthe assault for which Harding had been discharged grewout of an argument over the Union, and that this wasdiscussed as part of the conversation about Harding,Lowery answered "possibly"; and later to the suggestionthat there was a mention of the Union in the conversationhe added, "In that sense, maybe, yes." I have concludedthathismarked brevity, tending at first to give theimpression of a withholding of information, was morelikely due to natural reserve in speaking and failure ofrecall of statements not directly related to the subject ofHutchins' visit, theHarding incident. In his cross-examination, Lowery gave persuasive testimony that he GALBREATH BAKERY, INC.417had never asked any employee how he was going to vote inthe coming election, and had no informationhow theystood on unionism in the aggregate, except for the Union'sclaim, in its petition for the election, that it "had the 30percent."There is neither allegation nor proof thatRespondent's president engaged in any unlawful activityduring the campaign, excepting this conversation withemployee Hutchins and the speech Lowery made that ishereinafter discussed. In addition to the factor of thedemeanorof thetwo witnesses on the stand,and theconsiderations hereinafter set forth, I credit Lowery, inresolving this credibility conflict in his favor, with thecircumstance that he did not engage in any general,widespread campaign himself against the Union,and thatthis incident involving Hutchins came about not throughLowery's, but rather Hutchins'initiative.The proof offered by the GeneralCounsel tending toestablish the unlawful nature of Lowery's speech to theassembled employees involves only statements that arerelativelymild in their opposition to the Union, if made.And I attach some significance to the circumstance thatonly 2 witnesses out of 43 in the unit, along with possiblyother employees not in the unit, who were summoned tohear the speech, testified as to what was said.Furthermore counsel for the General Counsel devotes nopart of his argument to the unlawfulness of the speech andmakes only a passing reference to it by way of introductionto the issues. In the light of this comparatively mildposition of opposition to the Union, it does not seemreasonable that the president of the Company, whojudging from the whole record had been advised as to thelegal course he could pursue, would have taken theoccasion of the visit with the employee who was theUnion's chief adherent to make the statements attributedto him by Hutchins, statements quite obviously in thenature of threats of denials of benefits, if the employeesshould select the Union as their representative. WhileLowery gave no appearance whatever of being hottempered, or given to argument, it is conceivable that in aheated discussion with the Union's principal aide amongthe employees, he might have made the indiscreet andunlawful statements attributed to him, but Hutchinshimself testified in effect that there was no such argument,that when Lowery told him what he was going to do by wayof removal of existing benefits if the Union came in, he(Hutchins) merely listened. For these reasons I am unableto accept the testimony of the witness Hutchins as themore credible of the two versions concerning the allegedunlawful conversation, and therefore cannot find thatLowery made unlawful statements to Hutchins. I thereforerecommend that the complaint in this respect bedismissed.8.The Lowery speechApproximately 2months before the election theRespondent's president, Lowery, made the speechagainsttheUnion,hereinbeforementioned.As previouslyindicated only two employees testified as to the substanceof this speech. They are Bobby Smith, whose brother, theplant manager, testified that Bobby had said he returnedtoRespondent's employment to "start the Union." Theother employee who testified about the speech is JohnnyLawless, who also testified that Sales Supervisor Mills hadpromised him five or six fifths of whiskey to get some ofthe employees to change their minds about the Union. Thetestimony of these two witnesses is so sketchy, inexact,and filled with uncertainty, that it will not support anysignificant findings as to what Lowery said. The testimonyconstitutes no proof whatever of any unlawful remark andin fact relates almost entirely to innocuous statements tosuch extent that one of the two witnesses, Lawless,testified when asked whether Lawless ever said he was foror againstthe Union, "Well, to me he never did say."The composite story of the two witnesses about thespeech is essentially this: That Lowery said his feelingshad been hurt because the employees had gone behind hisback to forma union; if they had come to him he could domore for them than the Union could; the meeting had beencalled so they could get together and talk the thing overwithout bringing the third party in on it; the door of hisoffice was always open; Lowery started reading a preparedspeech, then said, "let's get down to brass tacks" and torethe speech up; "two other guys" were up in front with himand both were introduced and that one said something thatcould not be remembered(Lawless said he thought one ofthe two men was Taylor,of counsel for Respondent; hewas wrong about that);and if the employees would onlygive him a chance"We could work things out,and we allwould be one big happy family." On having his memoryrefreshed by the pretrial affidavit he had made, Lawlesstestified that he also remembered Lowery saying that thecompany couldn't afford a union,that it was pretty well indebt on new machinery.While Lowery's denials of the statements attributed tohim in the speech by the two employees are not reallysignificant because of the lack of probative force of thewhole testimony of the employees relating to the speech,he did in fact deny essentially all of the statementsattributed to him.He further established that the preparedstatement from which he read one or two paragraphs hadbeen torn up and that no copy of that statement wasavailable. If, contrary to my finding,it could be said thatthe speech was made substantially as the two employeestestified, and the contents then be sifted with the view ofeliminating the innocuous and ambiguous statements fromsuch as might be unlawful,the one statement that wouldmerit consideration would be that Lowery could do morefor the employees than the Union could, and that his doorwas always open. In the context of the whole campaign,however,carried on by Respondent, and the fact that thespeech appears to have been made as long as a couple ofmonths before the election, I conclude that thesestatements, even if made, in context with the rest of thespeech as the employees said it was made, would notconstitute a violationof the Act.No help has been forthcoming from counsel for theGeneral Counsel as to which parts of the speech areclaimed to be unlawful. In the brief under the caption"Theory of the Case" the brief has this to say: "In light ofpresidentO. R.Lowery'sspeech to Respondent'semployees and Respondent'sadmitted circulation ofantiunion literature, it is clear that Respondenttherebydemonstrated its deep union animus and engaged in itscampaign of 8(a)(1) activity in order to defeat the Union."With that statement,and no further reference to thespeech in the brief,counsel for the General Counsel letsthis issue rest.For reasons hereinbefore stated I find and conclude thatthe president'sspeech did not violate the Act andtherefore recommend that the 8(a)(1) violation alleged inconnection with the speech be dismissed. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARD9.Respondent's campaign literatureIn the brief filed in behalf of the General Counsel it isstated: "By the distribution to its employees of the `LookBeforeYou Leap' leaflet, it further threatened itsemployees with layoffs and other economic reprisals. Apositivemessage was conveyed by Respondent to itsemployees that unionization constituted a threat to theireconomic security. This message was a violation ofSection 8(a)(1) of the Act, even if the Trial Examiner wereto find that the threats therein were implied rather thanexplicit."Nothing more on the literature appears in thebrief and the cases cited are not deemed to be controlling.The leaflet mentioned in the quotation depicts ablindfolded employee about to dive into a small body ofwater filled with numerous labeled hazards. The title tothe one page drawing is "Look Before You Leap" and atthe bottom of the picture is the statement "Don't LetSmooth-Talking Strangers Coax You to `Walk the Plank,"'the "plank" reference being to the diving board. The diveris saying "Wonder what I'm jumping into?" A "smooth-talking-type" figure in the cartoon is inviting a blindfoldedfemale employee in a bikini bathing suit (intendedapparently to add sex appeal to the drawing), to also makethe dive. The pool itself is labeled "Promises" and amongthe rocks and other hazards appearing are labels showing"Headaches," "Heartaches," "Worries," "Shallow," and"Danger." On the left of the pool is a high rocky bankentitled"LifeTimeDues-Walkouts-Strikes-Vio-lence."Also alleged in the complaint to be a violation, andoffered in evidence, is a letter circulated by Respondentjust prior to the election, addressed to the employees andtheir families requesting all to vote against the Union.While this letter and the "Look Before You Leap" leafletwere the only two pieces of literature alleged to beviolative, a third piece of literature was introduced inevidence (though not found objectionable by the RegionalDirector, or made subject to the hearing by his order), adrawing with fitting labels and arguments seeking to showunion leaders' methods of getting dues, typical of whichare two unlovely characters with currency sticking out oftheir pockets shaking down a third person, quite certainlyan employee, held upside down with one leg in the handsof each "collector" and money dropping out of his pockets.At no time or place has it been pointed out in behalf ofthe General Counsel specifically where any of the threepiecesof literaturewas coercive or threatening orcontained an unlawful promise. I find and conclude thatnone of the material within the three contains a threat ofreprisal or force, explicit or implied, or any promise ofbenefit; and therefore recommend that the allegations ofthecomplaintconcerningRespondent'scampaignliterature be dismissed.10.The Shields McDaniel problemWhile William Dale Hutchins was on the stand, counselfor General Counsel asked him concerning a conversationhe testified he had with a rank-and-file employee, ShieldsMcDaniel, hereinbefore mentioned as the subject of apersonal assault by Charles Harding who was dischargedfor the attack. By Hutchins it was sought to bindRespondent with McDaniel's coercive remarks in thenatureof threats to impose unfavorable workingconditions if the Union were selected as the employees'representative. On objection by counsel for Respondent,this testimony, later made in the form of an offer of proof,was rejected for the reason that no other evidence wasoffered to establish either that McDaniel was a dulyauthorized agent of management, or serving as a conduitor specially authorized spokesman for management, orthat he was in any other manner whatsoever in a positionto make threats or promises in management's behalf.Counsel for General Counsel rested on his offer of proof,did not call McDaniel as a witness on any theory that his"agency"might be proven by the agent himself, orquestionLowery concerning the matter even thoughLowery, according to the offer of proof based on Hutchins'proposed testimony, was the man who sent McDaniel onthe mission. The ruling entered rejecting the offer of proofas it was made is hereby affirmed on the well-establishedground that management is not bound by any statementsmade independently by rank-and-file employees.B.The Refusal-to-Bargaan Issue1.The majority questionWhile considerabletimewas spent either trying to proveor disprove the supervisory status of certain individuals, asthis determination would bear on their right to be within orwithout the unit, I find, as counsel stipulated, that the unitconsists of 43 persons, those namedin a listsupplied byRespondent to the Regional Director prior to the electionfor the purpose of establishing the eligibility list, a copy ofwhich is in evidence as Respondent's Exhibit 2. Counsel inthis case virtually stipulated, by colloquy, that this listaccurately reflects the makeup of the unit except thatcounsel for General Counsel restated a continuing positionthatRobertTrent, listedaswithintheunit inRespondent's Exhibit 2, is a supervisor and should beexcluded. I failed to find sufficient evidence in the recordto establish Trent to be a supervisor within the meaning ofthe Act and so deal with the unit, as it bears on the issuesinvolved herein, as having 43 employeesin itincludingTrent. Thus a majority would consist of at least 22 unionadherents.The union membership cards involved herein are clear,unambiguous authorizations to the Union to representeach signer as his collective-bargaining agent. I find fromthe evidence adduced with respect to the cards, andrepresentationsmade to signers as the cards weresolicited, that no signer was told that the only purpose forsigning wasto obtain an NLRB representation election,and do not find any misrepresentation or other event inconnection with the signing that invalidates any of thecards. Twenty-five employees within the unit signed cards,counting employee I. E. Leonard's card, identified asGeneral Counsel's Exhibit 2-20, inadvertently not offeredat the trial, but hereby admitted in evidence. All cards hadbeen signed by January 12, 1966, the date that the Uniondemanded recognition as the employees' bargaining agent,thereby establishing, as I find and conclude, that theUnion on this date had been designated as the dulyauthorized bargaining representative of the employees.Apart from the request for recognition contained in theUnion's petition for an election, it demanded recognitionby a letter addressed to Respondent dated and mailed onJanuary 12, 1966; the petition for the election was filed inthe Regional Office 2 days later, January 14.2.The bad-faith issueWhere, as here, there is no evidence of any priorbargaining relationship between the Employer and the GALBREATH BAKERY, INC.419Union, and the Union represents a majority, the GeneralCounsel must, to obtain an order requiring bargaining inthe face of the Employer's refusal, come forward withevidence that affirmatively establishes that the Employerismotivated by bad faith. Evidence of the commission ofunfair labor practices contemporaneouslywith theinsistence on an election sometimes affords the basis of aninference that the Employer's, refusal to bargain, andinsistence on the election, constitutes a rejection of thecollective-bargaining principle or a desire to gain timewithinwhich to undermine the Union, purposesnecessarily involving bad faith and a violation of Section8(a)(5) of the Act.Aaron Brothers Company of California,158 NLRB 1077. As pointed out in the case, however, notall employer conduct found violative of Section 8(a)(1) willsupport an inference of bad faith and a bargaining order.Inasmuch as the evidence in this case establishes that theUnion held valid authorization cards from a majority of theemployees in a unit held to be an appropriate one, and thattheUnion made a proper demand for recognition asbargaining representative which the Employer refused,and the election held having been found invalid ashereafter appears, the remaining question is whether theevidence adduced by the General Counsel to prove badfaith on the part of the Respondent in such refusal issufficient to meet his burden. Proof of such bad faith mustrest in this case on the inference, if it may be drawn, fromthe nature of the unfair labor practices proven, for there isno other evidence on the point.The unfair labor practices committed by Respondentconsist of four incidents of 8(a)(1) violations. These are(1) the conversation between Plant Manager Smith and hisbrother Bobby provoked by Bobby telling his brother'swife that Bobby had returned to employment to help theUnion, in which conversation the plant manager advisedhis brother that if the Company found out that Bobby hadanything to do with the Union he would not last long andcould not get a job anywhere else and might beblackballed; (2) the conversation between the samesupervisor, Plant Manager Smith, and employee CharlesWebb, in which Smith told Webb that if the Union wererejected the Company would rerate the jobs so that theemployees would be making more money and that byreason of more pay per hour they would not have to workso long; (3) the conversation in which SupervisorHammontree told his close personal friend William DaleHutchins he understood that if the employees went out onstrike they would be given a stated number of hours toreturn to work and if they did not return they wouldautomatically be fired, and could or would be blackballedwith little chance of getting employment anywhere else;and (4) the conversation between the same supervisor,Hammontree, and employee Ronald Johns, in which thesupervisor asked the employee to vote against the Unionand discussed with him his problems involving his desireformore money and better working conditions, andsuggesting to him that he talk to either Plant ManagerSmith or witness instead of talking to the unionrepresentative about the problems. The unlawful nature ofRespondent's campaign against the Union thus reacheddirectly 4 employees in the unit of 43.Ifind and conclude, under the authority of the caseshereinafter cited, that the total conduct of the Respondentin connection with the Union's organizational effort andrequest for representation, is not of the kind that willsupport a bargaining order, notwithstanding the Union didhold valid authorization cards for a majority of theemployees in the unit. Each of the four incidents ofviolation of Section 8(a)(1), heretofore found, is minimal initscoercive, restraining, and interfering effect on theemployees' rights under the Act. The remarks of PlantManager Smith to his brother could hardly have beenmade in less coercive conditions, and were couched not somuch in terms of threat as "brotherly" advice. The plantmanager's conversation with employee Charles Webb,found to be a violation, seems equally mild, not because ofthe special relationship between the two people involved,but by reason of the substance of the supervisor'sstatements to the employee. Not in the nature of threatsthe statements contained no very specific or persuasivepromise either; only that the Company intended to reratejobs so that all employees would get more money per hourand less work for the same pay. The Hammontree-Hutchins violation could not have been committed in amore congenial atmosphere, and therefore with mildcoercive, restraining, and interfering effect, inasmuch asthe two were intimate personal friends and went fishingtogether on the day the election was held. Hammontree'sstatements to employee Johns, as a practical matter, mayhave been more effective interference with John's right tosupport the Union than the supervisor's remarks toHutchins, although this too was a comparatively mildviolation of the Act in that the supervisor only asked theemployee to vote for the Company and indicated that hisproblems concerning his working conditions could besettled as well or better by talking to management than tothe Union.There is a strong likelihood that any one of these fourviolations, in isolation, would not be deemed sufficient towarrant a remedial order. In any event I cannot infer fromthe four in combination that the Respondent by reason ofthese violations revealed a determination to reject thecollective-bargaining concept, or deliberately sought time,by insisting on an election, in which it could undermine theUnion'smajority.Certainly in the aggregate theseviolations do not represent as serious an interference withthe employees' rights as the interference found by theBoard in the case ofClermont's, Inc.,154 NLRB 1397,where one of the owners of the employing enterprise in aspeech to the employees indicated the union would not berecognized, that they would have their families come in torun the stores in the event the union were selected asbargaining representative, and in such case they mightalso close down the store and burn it; and this speech wasfollowed by other milder statements of minor supervisorsalso found to be in violation. That the total effect of theviolations in the instant case constitutes milder violationsthan inClermontseems to be true even taking into accountthe ameliorating circumstances noted by the Board-thetiming, and that the speech was due to an initial emotionaloutburst of the owner.There are also similarities between the instant case andHarvard Coated Products Co.,156 NLRB 162, where theBoard held that the violations of the Act found would notsupport a bargaining order. There as here the Respondentwas prompt and cooperative in bringing about the electionto determine representation; and inHarvard,as here, the8(a)(1) violations were not extensive, though at least onepromise found to have been made by a supervisor seemsmore potent and specific than any promise made in theinstant case, that is the promise to one employee of asupervisory position conditioned upon the Union's loss ofthe election.There is also similarity between the instant case and295-269 0-69-28 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDHammond & Irving, Incorporated,154 NLRB 1071, wheretheBoard denied a bargaining order to the union,notwithstanding the employer's violation of the Act,primarily, it appears, because the violations were notwidespread reaching directly only 6 employees out of aunit of 110 or 111. Here 4 employees, in a unit of 43, werecontacted. Compare also the cases ofBen Duthler, Inc.,157 NLRB 69,Strydel Inc.,156 NLRB 1185, andJohn P.Serpa, Inc.,155 NLRB 99, in which the Board was unableto enter bargaining orders because of the General Coun-sel's failure to adduce either direct evidence of bad faith in,the Employer's refusal to bargain or such circumstantialevidence as would support an inference of bad faith.Another factor in the case militating against a finding ofbad faith has to do with the unit problem. In this bakingindustry case, the Union sought a production andmaintenance unitincludingover-the-road truckdrivers,butexcluding driver-distributors.In Respondent's letteron January 19, 1966, replying to the Union's letter ofJanuary 12 requesting recognition and bargaining in thedesignated unit, Respondent made special reference to theinclusion of the over-the-road truckdrivers in a productionand maintenance unit, and stated, "We feel that thequestion of the appropriate unit and those employeesproperly included within the unit are very importantmatters and can best be resolved by submission of yourclaim to the National Labor Relations Board." It is well-established that a good-faith but erroneous doubt as to theappropriateness of the unit is not a defense to an otherwisemeritorious charge of refusal to bargain. Where, however,the unit sought is not substantially a traditional one, andthere is a very close question as to whether the one soughtis an appropriate one the rule seems to be otherwise, andthe uncertainty as to appropriateness may be consideredas a factor in determining the good faith of an employer.SeeClermont, S, Inc.,cited above. The instant case seemsto be one justifying the employer's expression of doubt asto a majorityin an appropriate unit.InClermont's, Inc.,the Board failed to find adequate evidence of bad faith inpart because of the uncertainty as to the appropriatenessof the unit sought, that is, the employees of the meatdepartment in one store only, of four stores, commonlyheld and fairly closely located, with similarity in pay ratesand fringe benefits, and other conditions tending tosupport a multistore unit. The similarity in the situationthere and the instant case has to do with the bakingindustry case ofE.H. Koester Bakery Co., Inc.,136 NLRB1006, 1012, where the Board established new unitconsiderations to be utilized on a case-to-case basis, andappliedthem to exclude from a production andmaintenance unitover-the-road truckdriverswho were notsought by the Union but who were claimed by theEmployer to be necessarily a part of the unit sought. Theuncertainty as to the appropriateness of the unit in theinstant case existed not only by reason of the rule inKoesterwhere in a similar situationover-the-roadtruckdriverswere excluded and here were sought to beincluded, but here were dealt with differently than"driver-distributors," sought to be excluded in the unitrequested by the Union. Under the Board determinationsof the appropriateness of units in the baking industry,many citingKoester,itwouldappear that thisRespondent's doubt,expressed on January 19, as to theappropriatenessof theunit,related to more than mildvariance in unit determination.For allthe foregoing reasons it is recommended that theallegations of the complaint that Respondent violatedSection 8(a)(5) of the Act bedismissed.C. The Objections to the ElectionI find and conclude that the unlawful conduct of theRespondent that has been found to constitute violations ofSection 8(a)(1) of the Act, and which conduct was alsomade the subject of objections to the election duly filed bythe Union, also spoiled the laboratory conditions requiredby the Board for conduct of elections, and thereforeinterfered with the election in Case 10-RC-6559. It followsthat Respondent's employees were denied a free choice inthe selection of a bargaining representative and that theelection conducted on March 23, 1966, should be set asideand a second election be conductedin anappropriate unit.SeeHarvard Coated Products Co.,cited above. "Conductviolative of Section 8(a)(1) is,a fortiori,conduct whichinterferes with the exercise of a free and untrammeledchoicein anelection."Dal-Tex Optical Company, Inc.,137NLRB 1782-86. This proposition has been reaffirmedmanytimes,very recently inNational Can Corporation,159 NLRB 647.THE REMEDYHaving found that Respondent violated Section 8(a)(1) oftheAct, I will recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.RECOMMENDED ORDERUpon the entire record in the case and the foregoingfindings of fact and conclusions of law, I recommend thatRespondent, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Unlawfullyinterrogatingitsemployeesandthreatening them with economic reprisals or promisingthem economic benefits for the purpose of influencingtheir union activities or sympathies.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir right to self-organization, to form, join, or assist theabove-named Union or any other labor organization, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid orprotection.2.Take the following affirmative steps deemednecessary to effectuate the policies of the Act:(a)Post at its plant in Morristown, Tennessee, copies ofthe attached notice marked "Appendix."' Copies of saidnotice, to be furnished by the Regional Director forRegion 10, after being duly signed by Respondent'srepresentative,shallbepostedbyRespondentimmediately upon receipt thereof, and maintained by it for60 consecutive days thereafter, in conspicuous places,'In the event that this Recommended Order is adopted by thea decree of a United States Court of Appeals, the words "a DecreeBoard, the words "a Decision and Order" shall be substituted forof the United States Court of Appeals Enforcing an Order" shallthe words "the Recommended Order of a Trial Examiner" in thebe substituted for the words "a Decision and Order "notice In the further event that the Board's Order is enforced by A. C. ROCHAT COMPANYincluding all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bythe Respondent to insure that such notices are not altered,defaced, or covered by other material.(b)Notify the Regional Director for Region 10, inwriting, within 20 days from the date of receipt of thisDecision, what steps Respondent has taken to complyherewith.22 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director,in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT unlawfullyinterrogateour employeesor threaten them with economic reprisals or promisethem economic benefits for the purpose of influencingtheirunionactivities or sympathies.WE WILL NOT in any likeor related mannerinterfere with,restrain,or coerce our employees inthe exercise of their right to self-organization, to form,join, or assistUnited Packinghouse, Food & AlliedWorkers, AFL-CIO, or any other labor organization,tobargain collectively through representatives oftheir own choosing, and to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from anyor all such activities.All ouremployees are free to become or remain or torefrain from becoming or remaining membersof UnitedPackinghouse,Food & Allied Workers, AFL-CIO, or anyother labor organization.GALBREATH BAKERY, INC.(Employer)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting,and must notbe altered, defaced,or covered by any othermaterial.If employees have anyquestion concerning this noticeor compliance withits provisions, they may communicatedirectly with the Board'sRegionalOffice, 528 Peachtree-Seventh Building, 50 Seventh Street, N.E., Atlanta,Georgia 30323, Telephone 526-5741.421A.C.Rochat Companyand E.R. Beeler,Director of Organization,Region III, SheetMetalWorkers International Association,AFL-CIO. Case 1O-CA-5676.March 15, 1967SUPPLEMENTAL DECISION AND AMENDEDORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWN,JENKINS, AND ZAGORIAOn January 29, 1965, the National Labor RelationsBoard issued its Decision and Order in this case,' inwhich it found that Respondent had violated Section8(a)(1), (3), and (5) of the National Labor RelationsAct, as amended. The Board found that theRespondent,whowas engaged in the sale,installation, andmaintenance of air conditioning,heating, and refrigerating equipment, had initiallydischarged or laid off 5 employees because of theirunion activities; and had subsequently abandonedpart of its business, laying off 17 other employees,because of its refusal to recognize and bargaincollectivelywith the Union. The Board orderedRespondent to make whole the employees who werediscriminatorily discharged or laid off by paying toeach the amount he would have earned from thetime of discharge or layoff until such time as eachsecured substantially equivalent employment withanother employer or with Respondent in the event itresumed its former operations. The Board alsoordered Respondent to reinstate all the employeeswho were discharged or laid off in the event itresumed operations, and to create a preferentialhiring list and notify the employees on that list thatin the event it resumed operations, it would reinstateallthose employees who were discriminatorilydischarged or laid off.On October 11, 1966, the Board issued a notice toshow cause in this proceeding requesting the partiesto show cause why, in the light of the SupremeCourt'sdecisioninN.L.R.B.v.DarlingtonManufacturing Co.,2the Board's Order should notbe modified to find that the Respondent did notviolate the Act by discontinuing part of its businessand laying off the 17 employees. The Board notedthat inDarlingtonthe Court pointed out that it wasnot an unfair labor practice for an employer to shut-down part of its business permanently for antiunionreasons unless the partial closing was motivated by apurpose to "chill unionism" in any of the remainingparts of its business.Thereafter the Respondent and the ChargingParty filed responses to the show cause order. The150 NLRB 14022380 U S. 263163 NLRB No. 49